Case 2:20-cv-10627-TGB-EAS ECF No. 1-2, PagelD.7 Filed 03/09/20 Page 1 of 6

EXHIBIT A
Case 2:20-cv-10627-TGB-EAS ECF No. 1-2, PagelD.8 Filed 03/09/20 Page 2 of 6

 

Approved, SCAO Original - Courl

2nd Copy - Plainuff
ist Cupy- Ovlendant

Srd Copy -Reluin

 

 

STATE OF MICHIGAN CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS

20-000741-NI
WAYNE COUNTY HWon.Muriel Hughes

 

 

 

Coun addrass . 2 Woodward Ave., Delioit MI 48226

Coun telephone no.; 313-224-2415
Plaintiff's name(s), address(es), and telephone no(s) Detandant's namo(s), address(es), and telephone no(s). ~ |
Tahiri, Sadet Vv Setzer, Richard

Plaintiff's attorney, bar ng,, address, and telephone no

22330 Grealer Mack Ave
Saint Clair Shores, Ml 48080-2305

 

Brian E. Muawad 41209

instructions: Check the Items below that apply lo you and provide any required infarmation. Submit thls form to

t the court clerk ‘along with

your complaint and, if necessary, a case inventory addendum (form MC 21), The summons section will be completed by the cour clerk,

Domestic Relations Case

O There are no pending or resolved cases within the jurisdiction of the family divislon of the circult court involving the family or family
members of the person(s) who are the subject of the complaint.

O There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or

family members of the person(s) who are the subject of the complaint. | have separately filad a completed confidential case Inventory
(farm MC 21) listing those cases.

D Itis unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit coun invalving the family
or family members of the person(s) who are the subject of the complaint.

Civil Case

0 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035

(CO) MOHHS anda contracted health plan may have a right to recover expenses in this case. | cerlify that notice and a copy of the
complaint will be provided to MOHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).

O There is no other panding or resolved civil action arising out of the same transaction or occurrence ae alleged in the complaint.

[X] A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in EX] this court, Court,

 

where it was given case number 19-008757-NF and assigned to Judge Muriel Hughes.

The action 0 remains [J is no longer pending.

Summons section completed by court clerk. SUMMO

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a writtan answer with the court and serve a
copy on the olher party or take other lawful actlon with the court (28 days If you were served by mail or you were served oulside
this slate).

3. If you do not answer or (ake other action within the lima allowed, Judgmant may be entered against you for the relief demandad in the
complant. ;

4. If vou require special accommodations to use the court beacause of a disability or if you require a foreign language Interpreter to help
you fully participate in court proceedings, please contact |he court immediately to make arrangements.

 

Issue date T Expiration dale’ Court clerk
1/17/2020 4117/2020 Deborah Bynum

Cathy M. Garrett- Wayne County Clerk.
"This summons |s Invalid unless served on or before its expiration date. This document must be sealed by the seal of the court,

MC 01 (9/19) SUMMONS MCR 1.109(D}, MCR 2.102(8), MCR 2.103, MCR 2.104, MCR 2.105
a iebay
os .

tay

1
Nes a, eo
ep A SY

SAE Ne”
JUUFSH THINE FALL flere

Case 2:20-cv-10627-TGB-EAS ECF No. 1-2, PagelD.9 Filed 03/09/20 Page 3 of 6

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

SADET TAHIRL, An Individual,

Plaintiff,

Case No, 20 NI
VS Hon.

RICHARD SETZER, an Individual,

And MCKENZIE DEVELOPMENT
CORPORATION d/b/a NATIONAL
RENTAL, A Foreign Profit Corporation,

Defendants.

 

BRIAN E. MUAWAD (P41209)

Law Offices of Brian E. Muawad, P.C.
Attorney for Plaintiff

22330 Greater Mack

St. Clair Shores, MI 48080

(586) 778-8570; Fax: (586) 778-6633
muawadpescs@sbcglobal net

 

COMPLAINT

A civil action between these parties or other parties arising out of the transaction or
occurrence alleged in the complaint has bee viously filed in Wayne County Circuit

Court, where it was given docket number /8-008757-NE and was assigned to Judge Muriel
Hughes. The action is no longer pendin

  

_—
BRIAN &’ MUAWAD (P 41209)

Plaintiff states:

1. Plaintiff was a resident of County of Wayne, State of Michigan at the

time this incident occurred,
2,

Defendant, RICHARD SETZER is a resident of the City of Cincinnati,
1
Case 2:20-cv-10627-TGB-EAS ECF No. 1-2, PagelD.10 Filed 03/09/20 Page 4 of 6

County of Hamilton, State of Ohio.

3, Defendant, MCKENZIE DEVELOPMENT CORPORATION d/b/a NATIONAL
RENTALS is a foreign profit corporation and conducts a regular and systematic part of its

business in the County of Wayne, State of Michigan,
4, Jurisdiction exists in this court because of an automobile collision that

occurred on July 31, 2017, at approximately 11:37 a.m. in the City of Southfield, County

of Oakland, State of Michigan.

5. The amount in controversy is within the jurisdiction of this court because

Plaintiff claims damages in excess of $25,000.

6. At all relevant times, Defendant, MCKENZIE DEVELOPMENT CORPORATION

was the sole owner of a 2017 Chevrolet Equinox bearing an Illinois license number
ZX97214, vehicle identification number 2GNALCEK1H622986A, which was being
driven by Defendant RICHARD SETZOR.

7. At the time of the collision, Plaintiff was driving her vehicle northbound on

Southfield Road at the intersection of Anniston, when a vehicle driven by Defendant
RICHARD SETZOR was southbound on Southfield Road at the intersection of 10 Mile
Road and was turning left into Plaintiff's oncoming vehicle, whereby traffic was letting

him through, but did not see Plaintiffs approaching vehicle who had the right of way

causing a collision.

8. At that time and place, Defendant, RICHARD SETZOR, was allowed to go

through the lanes by other vehicles, but did yield property to Plaintiff's oncoming

2
Case 2:20-cv-10627-TGB-EAS ECF No. 1-2, PagelD.11 Filed 03/09/20 Page 5 of 6

vehicle, who had the right of way, striking Plaintiff's vehicle, thereby causing injury to

Plaintiff.

9, Defendants, owed Plaintiff the following duties of care:

a. to operate the motor vehicle on the roadway in a manner and ata rate

of speed that would permit it to be stopped within a safe distance,
MCL 257.627(1)

b. not to operate the vehicle carelessly and heedlessly with willful and
wanton disregard for the safety and rights of others, MCL 257,626(2)

c. to keep the automobile constantly under control

to attempt to stop the vehicle when Defendant knew or should have

known that failure to do so would naturally and probably result in
injury to Plaintiff

e. to observe the highway in front of Defendant’s vehicle when
Defendant knew or should have known that failure to observe

Plaintiff's oncoming vehicle would endanger the life or property of
other persons using the roadway

to come to a full stop before entering the roadway from a private road
or driveway and to yield to all approaching vehicles, MCL 257.652

10. As a direct and proximate result of the breach of Defendant driver’s duties,

the collision occurred and the injuries stated in this complaint resulted.
11. As a direct and proximate result of the negligence of Defendant driver,
Plaintiff suffered serious injuries and may in the future suffer or may permanently
suffer mental anguish, pain and suffering, injuries, and limitations, including serious

impairment of body function or permanent or serious disfigurement and aggravation of

any preexisting conditions. Plaintiff's damages include, but are not limited to, the

3
Case 2:20-cv-10627-TGB-EAS ECF No. 1-2, PagelD.12 Filed 03/09/20 Page 6 of 6

following injuries:

a. serious injuries to his back, neck, shoulders, and other parts of his body as
well as other related and appreciable difficulties, injuries, or consequences

that have occurred, developed, or aggravated any preexistiny problem that
might have existed

b. pain, suffering, and mental anguish

wage loss or actual future loss of earnings to the extent that such losses are

recoverable in excess of the no-fault statutory monthly and yearly maximums
that are found to apply to the cause

other damages, injuries, and consequences that are found to be related to the
automobile accident that developed during the course of discovery, to the

extent that the damages are recoverable under the Michigan No-Fault
Insurance Act

RELIEF REQUESTED

Plaintiff asks the court to award damages against Defendants, jointly and severally,

in whatever amount Plaintiff is found to be entitled to in excess of $25,000, plus interest,

costs, and attorney fees.

 

 

BRIAN E. MUAWAD (P 41209)
Attorney for Plaintiff

DATED: January 15, 2020
